Name: Council Directive 92/120/EEC of 17 December 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal origin
 Type: Directive
 Subject Matter: health;  animal product;  agricultural activity;  agri-foodstuffs;  marketing
 Date Published: 1993-03-15

 Avis juridique important|31992L0120Council Directive 92/120/EEC of 17 December 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal origin Official Journal L 062 , 15/03/1993 P. 0086 - 0087 Finnish special edition: Chapter 3 Volume 48 P. 0230 Swedish special edition: Chapter 3 Volume 48 P. 0230 COUNCIL DIRECTIVE 92/120/EEC of 17 December 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal originTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas products of animal origin are included on the list of products in Annex II to the Treaty; whereas their marketing provides an important source of income for the farming population; Whereas to ensure rational development of the sector, increase productivity and progressively establish the conditions for a single market, health rules applying to production and marketing have been laid down at Community level; Whereas the Community has adopted measures enabling veterinary checks to be abolished at the frontiers between Member States for the products concerned; Whereas it is possible that, because of particular circumstances, some establishments will be unable to comply with all the specific rules laid down by 1 January 1993; whereas, in order to take account of local situations and prevent abrupt closures of establishments, arrangements should be made for temporary and limited derogations for establishments in operation before 1 January 1993; Whereas the Commission has deemed it necessary to obtain the opinion of the Scientific Veterinary Committee for the grant of derogations from the principle of systematic examination for trichinae in pigmeat; whereas since this opinion is not yet available, it is appropriate to make provision for the retention of temporary derogations for pigmeat not intended for Member States carrying out systematic examination for trichinae in pigmeat; Whereas these derogations must be strictly controlled to forestall any risk of abuse, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States may, until 31 December 1995, authorize establishments manufacturing products of animal origin referred to in Article 2 (b) of Directive 77/99/EEC which, on the date on which this Directive is notified, have not been judged to comply with the requirements laid down by Directive 77/99/EEC for their approval, to derogate from some of the structural requirements laid down in Chapter I of Annex A and in Chapters II (A) and III of Annex C to that Directive provided that animal products from such establishments are still subject to the rules on checks laid down by Article 5 (2) of Directive 89/662/EEC. 2. Derogations as referred to in paragraph 1 may be granted only to establishments which have submitted an application for a derogation to the competent national authority. This application must be supplemented, at the request of the competent authority, by a work plan and programme indicating the period within which the establishment will be able to comply with the structural requirements referred to in paragraph 1. Member States shall notify the Commission and the other Member States within the Standing Veterinary Committee of the establishments which comply with the requirements of that Directive as regards the products of animal origin referred to in Article 2 (b) of Directive 77/99/EEC. The notification must, for each individual establishment, specify the nature of the products manufactured. 3. Where financial assistance is requested from the Community, only requests in respect of projects complying with the requirements of Directive 77/99/EEC can be accepted. Article 2 1. Member States may, until 31 December 1995, grant derogations from the structural requirements provided for in Chapter IV of Annex I to Directive 64/433/EEC (4) and in Chapter I (1) (a) of Annex B to Directive 77/99/EEC for low-capacity coldstores in which meat and other foodstuffs are stored only if they are packaged and from any obligation to approve such establishments. 2. The provisions concerning the output appearing in the first subparagraph of Article 13 (1) of Directive 64/433/EEC shall apply to the slaughterhouses referred to in Article 4A of the aforementioned Directive until 31 December 1994. Likewise, for cutting plants, the figure appearing in the first subparagraph of Article 4A point 2 of the said Directive shall be five tonnes per week for the same period. Article 3 Member States may, pending the decision provided for in Article 6 (2) of Directive 64/433/EEC, derogate from the requirement in Article 6 (1) (a) of that Directive for fresh pigmeat intended for marketing in their territories and for that intended for any Member State having recourse to the same derogation. Member States having recourse to this derogation shall inform the Commission and the other Member States within the Standing Veterinary Committee. Article 4 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1993. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 5 This Directive is addressed to the Member States. Done at Brussels, 17 December 1992. For the Council The President J. GUMMER (1) OJ No C 84, 2. 4. 1990, p. 100.(2) OJ No C 113, 7. 5. 1990, p. 205.(3) OJ No C 332, 31. 12. 1990, p. 62.(4) OJ N L 268, 24. 9. 1991, p. 71 (consolidated version).